Citation Nr: 1804353	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her ex-spouse


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had his initial period of active duty for training from January 1987 to July 1987, with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service from December 1986 through March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appeal. In its June 2017 the Board remanded this appeal for further development. In January 2013, the Veteran had a hearing before a Veterans Law Judge who is no longer available to participate in this decision. A copy of that transcript is of record. The Veteran failed to respond to correspondence offering her another hearing; thus, the Board will proceed with adjudication of this appeal.   

The Board notes that in an August 2017 rating decision, the RO granted service connection for asthma with a 10 percent evaluation effective October 24, 2008 and granted service connection for left shoulder acromioclavicular joint osteoarthritis with a 20 percent evaluation effective October 24, 2008. The Veteran has not appealed those decisions, and they are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the delay of an additional remand is regrettable, adjudication of the Veteran's claims for entitlement service connection for headaches, to include as secondary to service connected disabilities, cannot occur without additional development.  

The Veteran was afforded a VA examination in March 2014 to determine the etiology of her claimed headaches. After examination, the examiner concluded that she was unable to render an etiological opinion without resorting to speculation. In accordance with the Board's June 2017 remand directions, the Veteran was afforded another VA examination. In an August 2017 opinion, a VA examiner opined that it was at least as likely than not that the claimed headache condition was proximately caused by active service as well as the Veteran's other service connected disabilities. The examiner also opined that there was no general medical consensus and evidence supporting the contention that the claimed headaches were related to service or related to the Veteran's service connected disabilities. This opinion is ambiguous and is facially inconsistent. On remand, a clarifying opinion is needed to address this inconsistency. 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a qualified medical examiner to provide an opinion regarding the etiology of the Veteran's claimed headache disability. The examiner should be requested to review the file and the examination report. Upon completion of that review, the examiner should provide responses to the following questions:

a. The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed headache disability had onset in, or was otherwise caused by, active military service.

b. The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed headache disability is caused or aggravated by (permanently worsened) by any service-connected disabilities, to include service-connected PTSD and/or cervical spine disabilities. 

In rendering this opinion, the examiner must reconcile the seemingly contradictory findings of the August 2017 opinion wherein the examiner found the claimed headache disability was as likely as not related to service and aggravated by service connected disabilities but then acknowledged that there was no evidence supporting the contention that the claimed headaches were related to service or related to the Veteran's service connected disabilities.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

2. Thereafter, readjudicate the claims. If the benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




